DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “the hard coating layer comprises a silicon-based polymer and the silicon-based polymer comprises organopolysiloxane.” Parent claim 13, however, recites “the hard coating layer comprises” one or a combination of polymers, including “a silicone-based polymer”. The scope of claim 14 is unclear because it is not clear if the “silicon-based polymer” is the same or different than the “silicone-based polymer” of parent claim 13. The examiner notes the specification discloses both “a silicon-based polymer” (e.g., specification at p5, line 14; PGPub at [0022]) and “a silicone-based polymer” (e.g., specification at p24, line 8; PGPub at [0079]).


Claim Rejections - 35 USC § 103
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (JP 2015-013986) in view of Fukuda et al. (US 2009/0214871).
Note: citations refer to the machine translation of JP ‘986 provided with this Office Action.
Regarding claim 1:
Matsui discloses a polymer film having high transparency that is useful for displays [abstract; 0014]. The polymer is a polyamide [0023]. The polymer comprises at least 1 mol%, preferably at least 25 mol% of a structure derived from 1,4-cyclohexanedicarboxylic acid [0015]. Matsui discloses several particular examples that provide films comprising polyamides that are within the scope of the present claims.
In Example 2, the polyamide is formed from 40 mol% of 2,2'-ditrifluoromethyl-4,4'-diaminobiphenyl (Diamine 1); 10 mol% of 4,4'-diaminodiphenyl sulfone (Diamine 3); and 50 mol% of 1,4-cyclohexanedicarboxylic acid chloride (Acid Dichloride 1) [0119-0120; 0124; 0157; Table 1]. 
In Example 3, the polyamide is formed from 40 mol% of 2,2'-ditrifluoromethyl-4,4'-diaminobiphenyl (Diamine 1); 10 mol% of 4,4'-diaminodiphenyl sulfone (Diamine 3); 10 mol% of 1,4-cyclohexanedicarboxylic acid chloride (Acid Dichloride 1); and 40 mol% of terephthalic acid dichloride [0119-0120; 0125; 0157; Table 1]. 
In Example 7, the polyamide is formed from 35 mol% of m-tolidine (Diamine 2); 15 mol% of 3,3'-diaminodiphenyl sulfone (Diamine 4); and 50 mol% of 1,4-cyclohexanedicarboxylic acid chloride (Acid Dichloride 1) [0119-0120; 0124; 0157; Table 1]. 
In Examples 10-12, the polyamides are formed from the same monomers as Example 3, but in differing relative amounts. [0157; Table 1].
In Example 14, the polyamide is formed from 35 mol% of 2,2'-ditrifluoromethyl-4,4'-diaminobiphenyl (Diamine 1); 15 mol% of 4,4'-diaminodiphenyl sulfone (Diamine 3); 40 mol% of 1,4-cyclohexanedicarboxylic acid chloride (Acid Dichloride 1); and 10 mol% of isophthalic acid dichloride [0157; Table 1]. 
Matsui is silent with regard to applying a hard coating layer to the polyamide film.
Such materials were known in the art to have utility. For example, Fukuda discloses a hard coat film comprising a transparent plastic film substrate and a hard coat layer that is useful for displays [abstract; 0002]. Suitable substrates include those of polyamide [0031]. The hard coat layer provides improved scratch resistance [0246].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply a hard coat layer on the polyamide film of Matsui to provide improved scratch resistance as known in the art.
Regarding claim 2:
As noted above, Matsui discloses a cyclohexanedicarboxylic acid.
Regarding claims 3-4:
As noted above, Matsui discloses 2,2'-ditrifluoromethyl-4,4'-diaminobiphenyl and m-tolidine.
Regarding claims 5-6:
As noted above, Matsui discloses diaminodiphenyl sulfone.
Regarding claims 7-8:
As noted above, Matsui discloses multiple examples. At least Example 2 and Example 7 meet the claimed requirement. Example 2 discloses a polyamide having 80 mol% (=40/50 mol%) of structural units within the scope of Chemical Formula 1. Example 7 discloses a polyamide having 70 mol% (=35/50 mol%) of structural units within the scope of Chemical Formula 1.
Regarding claims 9-10:
The examiner submits Matsui’s films have the properties presently claimed because they are otherwise the same as presently claimed. 
Regarding claim 11:
Matsui teaches the films have Young’s modulus of at least 4 GPa [0092].
Regarding claim 12:
Matsui teaches example polyamides having Tg greater than 300°C [0111; 0158; Table 2].
Regarding claims 13-14:
Fukuda teaches the hard coat layer comprises polyrotaxane, polyacrylate, as well as polysiloxane [0002; 0037; 0049].
Regarding claim 15:
Matsui teaches film thicknesses of 1-1,000 μm and can be carried to provide the desired rigidity and light transmission [0091]. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thickness of the film, including values within the presently claimed range, to provide the desired rigidity and light transmission for a given end use.
Regarding claim 16:
Fukuda teaches the hard coat layer has a thickness of 10-30 μm [0039].
Regarding claim 17:
Matsui teaches the polyamide film can be laminated to another material [0088; 0096].
Regarding claims 19-20:
Matsui discloses the film can be used to form flexible display devices [0097].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787